Citation Nr: 1512959	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  13-04 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for heart disability, to include as due to exposure to herbicides.

2. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides.

3. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for kidney disability, to include as secondary to service-connected disability.

4. Entitlement to service connection for heart disability, to include as due to exposure to herbicides.

5. Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides.

6. Entitlement to service connection for kidney disability, to include as secondary to service-connected disability.

7. Entitlement to service connection for hyperlipidemia, to include as due to exposure to herbicides.

8. Entitlement to service connection for hypertension, to include as due to exposure to herbicides.

9. Entitlement to service connection for prostate disability, to include as due to exposure to herbicides.

10. Entitlement to service connection for peripheral neuropathy, to include as due to exposure to herbicides, and to include as secondary to service-connected disability.

11. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Jonathan Bruce, Attorney


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to April 1975, with additional service in the Army National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The issues of entitlement to service connection for prostate disability, to include as due to exposure to herbicides; entitlement to service connection for kidney disability, to include as secondary to service-connected disability; entitlement to service connection for peripheral neuropathy, to include as due to exposure to herbicides, and to include as secondary to service-connected disability; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1. In a November 2010 rating decision, the RO denied the claim to reopen the issue of entitlement to service connection for ischemic heart disease, the Veteran did not perfect an appeal of that decision in a timely manner, and no new and material evidence was submitted within the appeal period.

2. Evidence received since the time of the final November 2010 rating decision raises the reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for heart disability.

3. In a September 2009 rating decision, the RO most recently denied the claim to reopen the issue of entitlement to service connection for diabetes mellitus, type II, the Veteran did not perfect an appeal of that decision in a timely manner, and no new and material evidence was submitted within the appeal period.

4. Evidence received since the time of the final September 2009 rating decision raises the reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for diabetes mellitus, type II.

5. In a December 1978 rating decision, the RO denied the claim of entitlement to service connection for kidney disability, the Veteran did not perfect an appeal of that decision in a timely manner, and no new and material evidence was submitted within the appeal period.

6. Evidence received since the time of the final December 1978 rating decision raises the reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for kidney disability.

7. The evidence is at least in relative equipoise as to whether the Veteran had exposure to herbicides during active duty.

8. Ischemic heart disease is presumptively related to herbicide exposure during active duty.

9. Diabetes mellitus, type II, is presumptively related to herbicide exposure during active duty.

10. Hyperlipidemia is a laboratory finding and not a disability for which VA benefits may be awarded.

11. The competent, probative evidence does not demonstrate that hypertension is related to active service or manifested to a compensable degree with one year of separation from active service.


CONCLUSIONS OF LAW

1. The November 2010 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010); currently, 38 U.S.C.A. 
§ 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2. Evidence submitted to reopen the claim of entitlement to service connection for heart disability is new and material, and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).
	
3. The September 2009 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009); currently, 38 U.S.C.A. 
§ 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

4. Evidence submitted to reopen the claim of entitlement to service connection for diabetes mellitus, type II, is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

5. The December 1978 rating decision is final.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1978); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

6. Evidence submitted to reopen the claim of entitlement to service connection for kidney disability is new and material, and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

7. The criteria for service connection for ischemic heart disease have been met.  38 U.S.C.A. §§ 1110, 1131, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.304, 3.307, 3.309 (2014).

8. The criteria for service connection for diabetes mellitus, type II, have been met. 38 U.S.C.A. §§ 1110, 1131, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.304, 3.307, 3.309 (2014).

9. The criteria for service connection for hyperlipidemia have not been met.  38 U.S.C.A. §§ 101(16), 105(a), 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

10. The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1131, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.304, 3.307, 3.309 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the issues decided herein.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Letters dated in November 2011 and May 2012 satisfied the duty to notify provisions, to include notice of the regulations pertinent to the establishment of an effective date and disability rating.  

In addition, the record contains the Veteran's service treatment records, service personnel records, Social Security Administration records, VA treatment records and examination reports, private treatment records, and lay evidence.  The Board notes the Veteran was not provided a VA examination in connection with the claims denied herein.  Generally, a VA medical examination is required for a service connection claim only when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in-service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Here, the record demonstrates diagnoses of hyperlipidemia and hypertension during the pendency of the appeal.  However, as provided in greater detail below, a diagnosis of hyperlipidemia is not recognized as a disability for VA benefits purposes.  See 38 U.S.C.A. §§ 101(16), 105(a); 38 C.F.R. § 3.303(c); see also 61 Fed. Reg. 20,440, 20,445 (1996).  As such, there is no possibility that any medical records or other evidence would change this determination.  In addition, the Veteran's service treatment records do not demonstrate complaints of or treatment for hypertension, and the Veteran does not claim to have experienced symptoms of hypertension during active service or in the years immediately after active service.  Further, hypertension is not a disability for which service connection may be presumptively granted on the basis of exposure to herbicides.  38 C.F.R. § 3.309(e).  As a result, the Board finds the evidence does not demonstrate that hypertension may be associated with an in-service event, injury, or disease.  See VAPOGCPREC 27-97, 72 Fed. Reg. 63604 (1997); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  Consequently, a VA examination is not warranted.  McLendon, 20 Vet. App. at 83.  In this regard, in Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet this standard as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

There is no indication in the record that any additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

All of the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matters decided.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

New and Material Evidence 

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f) (West 2014).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the claimant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court also held that the law should be interpreted to enable reopening of a claim rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Here, the Veteran did not appeal the denial of the claims of entitlement to service connection for heart disability, diabetes mellitus, type II, or kidney disability following the November 2010, September 2009, and December 1978 rating decisions, respectively.  Thus, they are final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103.  Although the RO found in the June 2012 rating decision that new and material evidence had been submitted to reopen the Veteran's claims, RO decisions are not binding on the Board, and consequently, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claim.  Jackson v. Principi, 265 F.3d. 1366 (Fed. Cir. 2001).  As these rating decisions are the last final disallowances with respect to the claims, the Board must review all of the evidence submitted since the decisions to determine whether the Veteran's claims should be reopened and re-adjudicated on a de novo basis.  

In the November 2010 and September 2009 rating decisions, the RO denied service connection for ischemic heart disease claim and diabetes mellitus, type II, because the evidence did not show that the Veteran had service in the Republic of Vietnam or that these conditions were directly incurred in or caused by military service.  In December 1978, the RO denied service connection for a kidney disability because the service treatment records did not demonstrate findings of a kidney disability and the medical evidence did not show that a kidney disability was otherwise related to military service.  Thus, in order for the Veteran's claims to be reopened, new evidence must have been added to the record since the rating decisions that addresses these bases or supports new theories of entitlement.  

Evidence submitted and obtained since the rating decisions includes VA treatment records and examination reports, private treatment records, and lay evidence.  In particular, lay statements from the Veteran and a buddy indicate that the Veteran served on guard duty at the perimeter of the U-Tapao Air Force Base in Thailand for a period of two weeks in 1969.  In addition, the evidence indicates that the Veteran may have a current diagnosis of diabetic nephropathy related to his diabetes mellitus, type II, for which the Board grants service connection herein.  

Upon review, the Board finds this evidence is both new and material evidence sufficient to reopen the Veteran's claims.  The evidence is new as it had not been previously considered by VA, and the evidence is "material" because it relates to unestablished facts necessary to substantiate the underlying service connection claims.  Specifically, it supports the finding that the Veteran was exposed to herbicides during active duty and that a kidney disability may have been caused or aggravated by a now service-connected disability.  As a result, the Board finds the evidence raises a reasonably possibility of substantiating the Veteran's claims.  38 C.F.R. § 3.156(a).  As the credibility of new evidence is generally presumed, the Veteran's claims of entitlement to service connection for heart disability, diabetes mellitus, type II, and kidney disability are reopened.  Justus, 3 Vet. App. at 512-13.

Service Connection

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  

Ischemic Heart Disease; Diabetes Mellitus, Type II

The Veteran asserts that he has ischemic heart disease and diabetes mellitus, type II, as the result of exposure to herbicides during his active service in Thailand.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii).  In addition, it has been determined that there was significant use of herbicides on the fenced perimeters of military bases in Thailand that was intended to eliminate vegetation and ground cover for base security purposes.  See Department of Defense article, Project CHECO Southeast Asia Report: Base Defense in Thailand.  Consideration of herbicide exposure on a presumptive basis is extended to those veterans whose duties placed them on or near the perimeters of military bases in Thailand.  The majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of those air bases during the Vietnam Era from February 28, 1961 to May 7, 1975 as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by military occupational specialty (MOS), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.

If a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, diabetes mellitus (Type II), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), hairy cell leukemia and other chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  
These diseases shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to a herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2014).

In this case, the Veteran asserts that when he was first stationed at U-Tapao Air Force Base in Thailand, he was temporarily assigned to a military police unit on perimeter guard detail for two weeks.  He contends that they worked 12-hour shifts and answered all calls on the total perimeter.  In addition, he states that his living quarters were approximately 300 yards from the perimeter.

The Veteran's service personnel records indicate that he served on the U-Tapao Air Force Base in Thailand from August 1969 to October 1970.  Although his MOS was material facilities supervisor, the Board finds the Veteran's lay statements concerning his temporary detail working guard duty on the perimeter of the base consistent and credible.  Further, the Board affords probative value to the circumstantial evidence corroborating the Veteran's temporary work, particularly the February 2013 buddy statement from R. Hagel.  R. Hagel reports that he served with the Veteran and the 635th Combat Support Group at U-Tapao Air Force Base and remembers that the Veteran was instructed to assist the Military Police for a period of two weeks by serving on guard duty at the perimeter of the base.  As such, the Board extends consideration of herbicide exposure on a presumptive basis to the Veteran.  

In addition, a June 2004 private treatment record reflects a diagnosis of arteriosclerotic heart disease and diabetes mellitus, type II, which is supported by subsequent VA treatment records documenting current diagnoses of coronary artery disease and diabetes mellitus, type II.  Accordingly, the Board finds service connection for ischemic heart disease and diabetes mellitus, type II, is warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.

Hyperlipidemia

The Veteran asserts that he has hyperlipidemia as the result of his in-service exposure to herbicides.  

Hyperlipidemia is "a general term for elevated concentrations of any or all of the lipids in the plasma, including hypertriglyceridemia, hypercholesterolemia, etc."  See Dorland's Illustrated Medical Dictionary 792, 795 (28th ed. 1994).  While the medical evidence reflects diagnoses of hyperlipidemia, such findings are not recognized as a disability for VA benefits purposes.  See 38 U.S.C.A. §§ 101(16), 105(a); 38 C.F.R. § 3.303(c); see also 61 Fed. Reg. 20,440, 20,445 (1996) (diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities).  In sum, elevated cholesterol is merely a laboratory finding and not a "disability" for which VA compensation benefits may be awarded.  As such, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and service connection for hyperlipidemia must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hypertension

The Veteran asserts that he has hypertension as the result of his in-service exposure to herbicides.  VA treatment records and private treatment records reflect diagnoses of hypertension during the pendency of the appeal.  As such, the Board finds the Veteran has established a current disability for purposes of service connection.

However, the Veteran's service treatment records do not reflect complaints of, treatment for, or a diagnosis of hypertension.  Rather, the earliest documentation of a diagnosis of hypertension is found in a June 2000 private treatment record and indicates that physicians first prescribed medication for hypertension in January 2000, almost 25 years following separation from his first period of service and almost 17 years after any active duty with the National Guard.  These periods, along with the absence of any in-service reports, indicate that hypertension may not be presumed to have been incurred in service as it did not manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Moreover, the prolonged periods without complaints or treatment are evidence for consideration in determining continuity of symptomatology and weighs against the claim herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  

Furthermore, the Veteran does not assert that his hypertension began during a period of active service or has been continuously present since his separation from service.  Here, the Veteran's assertions center on a relationship between his current hypertension and his exposure to herbicides during active duty.  However, hypertension is not a disability for which service connection may be presumptively granted on the basis of exposure to herbicides, and the post-service medical evidence does not include an etiological opinion relating any hypertension to active duty, to include exposure to herbicides.  The only evidence indicating an association between hypertension and active duty are the Veteran's own assertions.  Although the Veteran and his representative claim that his hypertension is related to in-service exposure to herbicides, it is well established that a layperson without medical training is not qualified to render medical opinions regarding the etiology of certain disorders and disabilities.  See 38 C.F.R. § 3.159(a)(1).  In certain unique instances, lay testimony may be competent to establish medical etiology or nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, as the origin or cause of hypertension is not a simple question that can be determined based on mere personal observation by a lay person, the Veteran's lay testimony is not competent to establish medical etiology or nexus.  See Jandreau, 492 F.3d at 1376-77; see also Davidson, 581 F.3d at 1316.  As such, the Board finds the question of whether his exposure to herbicides caused his hypertension does not lie within the range of common experience or common knowledge but requires special experience or special knowledge.  It is not shown that the Veteran or his representative is otherwise qualified through specialized education, training, or experience to offer a medical opinion as to the etiology of hypertension.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Accordingly, the competent, probative evidence does not indicate that hypertension had its onset during active duty or is otherwise related to active duty, and as such, service connection for hypertension must be denied.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014); Gilbert, 1 Vet. App. 49, 53-56.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for heart disability is reopened.

New and material evidence having been submitted, the claim of entitlement to service connection for diabetes mellitus, type II, is reopened.

New and material evidence having been submitted, the claim of entitlement to service connection for kidney disability is reopened.

Entitlement to service connection for ischemic heart disease is granted.

Entitlement to service connection for diabetes mellitus, type II, is granted.

Entitlement to service connection for hyperlipidemia is denied.

Entitlement to service connection for hypertension is denied.
REMAND

Service Connection Claims

The Veteran asserts that he has a prostate disability and peripheral neuropathy as the result of his in-service exposure to herbicides.  Alternatively, he contends that he has peripheral neuropathy proximately due to his diabetes mellitus, type II.  Likewise, the Veteran asserts that he has diabetic nephropathy secondary to his diabetes mellitus, type II.  The record does not show that a VA examination was performed in connection with these claims.  Here, the Board finds it remains unclear as to whether the Veteran has a prostate disability for which presumptive service connection or direct service connection may be granted.  In addition, the evidence is not clear with respect to whether the Veteran has current disabilities of peripheral neuropathy and/or a kidney disability, to include diabetic nephropathy.  However, as in-service exposure to herbicides is now conceded, and the Board has granted service connection for diabetes mellitus, type II, remand is warranted for VA examinations to determine the nature and etiology of any prostate disability, peripheral neuropathy, and kidney disability.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon, 20 Vet. App. at 83. 

TDIU

In March 2012, a VA examiner provided an opinion as to whether the Veteran's service-connected left elbow disability, back disability, bilateral shoulder disability, bilateral knee disability, hemorrhoids, hernia disability, and atrophy of the right testicle rendered him unable to secure and follow a substantially gainful occupation.  In this decision, the Board grants entitlement to service connection for ischemic heart disease and diabetes mellitus, type II.  As such, the VA examiner did not have the opportunity to comment upon the effects of the Veteran's now service-connected ischemic heart disease and diabetes mellitus, type II, on his ability to secure and maintain substantially gainful occupation.  As such,  the Board finds remand is warranted for an additional opinion.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon, 20 Vet. App. at 83.  

Finally, as it appears the Veteran receives continuous treatment through the VA, the Board finds the RO should obtain any outstanding VA treatment records dated from March 2014 to the present.

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the record all VA treatment records for the Veteran dated from March 2014 to the present.  All actions to obtain the requested records should be fully documented in the record.

2. Schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of any prostate condition diagnosed during the pendency of the appeal.  The claims file, electronic records, and a copy of this Remand should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  The examiner should clearly state all diagnoses rendered in connection with a prostate condition.  If the examiner does not find the evidence establishes a diagnosis of prostate cancer, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any prostate condition diagnosed during the pendency of the appeal is otherwise related to active duty, to include the Veteran's presumed exposure to herbicides.  

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

3. Then, schedule the Veteran for a VA examination to determine the nature and etiology of any peripheral neuropathy and kidney disability diagnosed during the pendency of the appeal.  The claims file, electronic records, and a copy of this Remand should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished and all pertinent symptomatology and findings must be reported in detail.  The examiner should clearly state all diagnoses rendered in connection with a kidney disability.  

If the examiner finds the evidence establishes a diagnosis of early-onset peripheral neuropathy, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that peripheral neuropathy manifested to a degree of 10 percent or more within a year after the Veteran's exposure to herbicides in 1970.  If the examiner does not find the evidence establishes a diagnosis of early-onset peripheral neuropathy, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any peripheral neuropathy is otherwise related to active duty, to include the Veteran's presumed exposure to herbicides.  The examiner should also provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any peripheral neuropathy was caused or aggravated by a service-connected disability.  

The examiner should also provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any kidney disability is related to active duty, to include the Veteran's presumed exposure to herbicides.  The examiner should also provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any kidney disability, to include diabetic nephropathy, was caused or aggravated by a service-connected disability.  

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinions, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

The examiner is also asked to provide an opinion as to the functional effects of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation.  When offering this opinion, the examiner should not consider the effects of age or any non-service connected disabilities.

A complete rationale should be provided for any opinion or conclusion expressed.

4. After completing the above, and if the schedular criteria for TDIU are not met, the claim for a TDIU must be referred to the Director of Compensation for consideration of an extra-schedular rating under 38 C.F.R. § 4.16(b).

5. After completing the above development, re-adjudicate the claims remanded herein.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time in which to respond.  Then, return the appeal to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


